 


109 HR 2572 IH: Reservist Health Care Continuity Act
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2572 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 38, United States Code, to require that employers of members of the National Guard and Reserve who are called to active duty continue to offer health care coverage for dependents of such members, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Reservist Health Care Continuity Act. 
2.Extension of employer health care coverage for entire period of absence for dependents of national guardsmen and reservists called to active dutySection 4317(a)(1)(A) of title 38, United States Code, is amended— 
(1)by inserting (i) in the case of an employer with 20 or fewer employees after (A); and 
(2)by adding at the end the following new clause: 
 
(ii)in the case of an employer with more than 20 employees, the period of such absence; or. 
3.Requirement for government reimbursement for employer share of health care premiumsSection 4317(a) of such title is further amended by adding at the end the following new paragraph: 
 
(4)The Secretary of Defense shall reimburse an employer for the employer share of any premiums for health care coverage provided pursuant to this section to a person performing service in the uniformed services for each month during the period of such service.. 
 
